62 So. 3d 65 (2011)
STATE ex rel. Melvin SUTTON
v.
STATE of Louisiana.
No. 2011-KH-0755.
Supreme Court of Louisiana.
April 19, 2011.
The application is transferred to the district court with instructions to the district *66 judge to act on relator's motion for new trial or motion to annul, vacate and set aside conviction and sentence nunc pro tunc filed via certified mail receipt on May 18, 2010. The district court is ordered to provide this Court with a copy of its judgment. A copy of the application is attached.